Citation Nr: 1819686	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee post-operative residuals, including a ruptured right quadriceps and tendons, muscle group XIV (right knee disability).

2.  Entitlement to a total disability rating based upon individual un-employability (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Brandi Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2012, the Veteran testified at a Video Conference Hearing before an Acting Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  In July 2012, the Acting VLJ who presided over the hearing remanded the Veteran's claims for additional development. 

In July 2015, the Veteran was notified that the Acting VLJ who had conducted the April 2012 hearing was no longer employed by the Board, and he was offered the opportunity to testify at another Board hearing.  The Veteran accepted this offer in a response that was received by VA in August 2015.  The Board remanded this claim in September 2015 and the Veteran testified before the undersigned VLJ in December 2015.  A transcript of this hearing was prepared and associated with the claims file.

These matters were previously before the Board in April 2017 and were remanded for further development.


FINDINGS OF FACT

1.  The Veteran has a right leg muscle group XIV disability that is moderately-severe. 

2.  The evidence of record shows that the Veteran's post-operative right knee residuals were manifested by painful motion.

3.  The evidence of record shows that the Veteran is entitled to a separate rating for right knee instability manifested by mild symptoms. 

4.  The evidence of record shows that the Veteran is entitled to a separate rating for right knee effusion.

5.  The Veteran was precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for right leg muscle group XIV disability, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.73, Diagnostic Code (DC) 5314 (2017).

2.  The criteria for a disability rating of 10 percent, but no higher, for post-operative right knee residuals are met.  38 U.S.C. § 1155 (West 2015); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2017).

3.  The criteria for a separate disability rating of 10 percent, but no higher, for right knee instability are met.  38 U.S.C. § 1155 (West 2015); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5257 (2017).

4.  The criteria for a separate disability rating of 20 percent for right knee effusion are met.  38 U.S.C. § 1155 (West 2015); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5258 (2017).

5.  The criteria for an award of TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(b), 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A.  Muscle Group XIV Disability

The Veteran maintains that his right knee disability, manifesting as a disability to muscle group XIV, is worse than currently rated.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) .  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  Id.

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id. 

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

The rating criteria under DC 5314 pertains to muscle group XIV.  The criteria addresses function: extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2), anterior thigh group: 1. Sartorius ; 2. rectus femoris; 3. vastus externus; 4. vastus intermedius; 5. vastus internus; 6. tensor vaginae femoris.  A severe disability warrants 40 percent, moderately severe 30 percent, moderate 10 percent, and slight is noncompensable.  38 C.F.R. § 4.73, DC 5314 (2017).

March 2007 VA treatment records demonstrate that the Veteran had pain with attempted active extension and lacked 62 degrees of full extension, meaning the Veteran cannot extend past 60 degrees, while lifting leg against gravity.  This inability to extend the right leg fully was associated with the Veteran's muscle disability.  During a May 2007 VA right knee examination the examiner specifically noted that the Veteran lacked the quadriceps strength to straighten his leg against gravity.

Private medical treatment records dated March 2007 assessed the Veteran with a right knee muscle disability that had not improved since May 2004.  In October 2007 the Veteran was examined by private orthopedic surgeon Dr. B.K.. The conclusion offered was that the Veteran was "unable to perform a straight leg raise and has a culpable defect in extensor mechanism."  Significant atrophy to the right quadriceps was present and "secondary to the inability to use extensor mechanism from his tear" which "caused severe muscular atrophy with fibrosis and scarring."  The opinion of Dr. B.K. was that the Veteran's 10 percent disability rating "seems much too low for his level of disability."  November 2007 private records from the Veteran's primary care physician, Dr. B.P., noted that there was no improvement to the quadriceps tendon and did not understand the decrease in the rating as the status of the Veteran's disability was permanent. 

VA treatment records dated March 2018 indicate that the Veteran's right quadriceps tendon rupture/disability had not improved following a reduction of the rating of the Veteran's service-connected right knee disability.  In September 2008 the Veteran underwent a VA examination for his right knee disability.  The objective physical examination results indicate that the Veteran's thigh and calf appeared "somewhat smaller."

In April 2012 the Veteran testified before at a Board Hearing.  The Veteran testified that his falls were the result of a loss of muscle in his thigh.  July 2012 VA primary treatment records assessed the Veteran with chronic pain and right knee muscular weakness.  The Veteran underwent a VA examination of his right knee in May 2015.  Muscle strength testing found a reduction in right knee muscle strength (rated 4/5 on flexion and extension with active movement against some resistance) entirely due to his right knee disability.  The VA examiner found muscle atrophy due to the right knee disability located 13 centimeters from behind the right knee in flexion with a 3.3 cm reduction in circumference as compare to his left leg.  The impairments caused by the muscle injury to his right leg were described as some impertinent of muscle tonus, some loss of muscle substance, soft flabby muscle in the wound area, and visible or measureable atrophy.  The Veteran was also noted to have consistent right leg loss of muscle power.  Regular use of a brace and cane was noted.

The Veteran testified before the undersigned VLJ in a December 2015 hearing.  Regarding his right knee muscle disability the Veteran stated that he was losing strength and mass with each passing year, stating that he was consistently resizing his knee brace every couple of years to compensate. 

A September 2016 magnetic resonance imaging (MRI) of the Veteran's right knee showed that the Veteran's quadriceps muscle could not be identified, with only "some evidence of vastus muscles medially and laterally high above the patella."  January 2017 VA treatment records indicate that the Veteran had "little or no tension felt when quadriceps activated in the quadriceps tendon."  

January 2017 VA treatment records indicate that the Veteran's active right leg extension was 70 degrees short of full extension.  The Veteran underwent a VA right leg muscle examination in July 2017.  The VA examiner did not find any non-fascial defects or evidence of fascial defects associated with the right knee muscle injury.  The VA examiner did not some impairment of the muscle tonus, some loss of muscle substance, and visible or measureable atrophy.  The Veteran was noted to have consistent loss of power, weakness, lowered threshold of fatigue, uncertainty of movement, and occasional impairment of coordination all associated with his right knee muscle disability.  Knee flexion and extension were rated less than normal strength.  Muscle atrophy was documented 10 centimeters proximal to the "superior patellar border" and resulted in the right thigh measuring 3 centimeters smaller in circumference than the left. 

The Board finds that the post-operative residuals as they affect the muscles more closely approximates the criteria for a moderately-severe muscle group XIV disability.  Therefore, entitlement to a rating of 30 percent, but no higher, is warranted.  In so finding, the Board has taken into consideration the Veteran and his private physicians' contention that the loss of muscle mass and weakness in his right leg should equate to a severe muscle disability.  However, the Board finds that these symptoms are contemplated by the current 30 percent rating for a moderate muscle disability.  Specifically the Board finds that the inability of the Veteran to extend his right leg due to loss of muscle tone, substance, and atrophy is contemplated in this rating.  Additionally the cardinal symptoms of muscle loss including loss of power, weakness, fatigue, uncertainty of movement all on a consistent basis, and occasional impairment of coordination were regularly documented.  This disability picture is fully encompassed by the moderately-severe criteria for muscle disabilities under 38 C.F.R. § 4.56(c).  The Veteran's overall right knee symptomatology attributable to his muscle disability does not reach the level of severity contemplated by the severe rating.  Specifically, the Veteran's injury does not more closely approximate 

B.  Right Knee Joint Range of Motion

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II. Under DC 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Veteran has maintained throughout the period on appeal that his right knee disability symptoms have a separate manifestation in his joint in addition to his aforementioned muscle disability.

March 2007 VA treatment records indicate that right knee joint passive range of motion was noted to be nearly full.  In May 2007 the Veteran underwent a VA knee joint examination.  The findings of the physical examination noted bony joint enlargement, swelling, tenderness, and crepitation in the right knee.  Range of motion testing revealed flexion to 115 degrees with pain and extension noted to be limited by the Veteran's muscle disability not right knee joint pain.  

The Veteran underwent a September 2008 VA knee joint examination.  The examiner described the Veteran's problem as an inability to straighten/extend his right knee with pain.  Three flare ups over the previous 12 months lasting four days each were noted and described as causing an additional 90 percent reduction in range of motion.  However, it was not specified whether the "flare up" referred to was the result of the Veteran's muscle disability or disability to the right knee joint.  Objective range of motion testing demonstrated right knee flexion to 90 degrees and full extension.  

The Veteran's right knee joint was examined again in May 2015.  The Veteran described right knee joint achy non-radiating joint pain on a daily basis at a level of five out of ten.  The Veteran denied experiencing flare-ups but endorsed limited daily activities due to pain.  Initial range of motion testing demonstrated full flexion and extension of the knee joint.  There was evidence of pain on weight bearing, objective evidence of localized tenderness or pain on palpation described as mild, and objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of range of motion.  However, pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time with moderate pain in all planes of motion.  

The Veteran's most recent VA right knee joint examination was conducted in July 2017.  The Veteran reported no flare-ups but did endorse functional loss or functional impairment of the joint manifesting as loss of joint strength and ability to walk long distances.  Objective range of motion testing noted that flexion was limited to 120 degrees and extension was full but began at 120 degrees.  Objective evidence of crepitus was present.  Following repeated use over time pain, fatigue, weakness, lack of endurance, and incoordination were all noted to contribute to functional loss.  

The Board finds that the Veteran is entitled to a minimal 10 percent rating for painful motion in his right knee joint.  Painful motion and crepitation has been demonstrated throughout the VA examinations and treatment records associated with very minor range of motion impairment.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5010.  The Board notes that significant range of motion impairment has also been documented but has been attributed to the Veteran's aforementioned muscle disability and addressed in that rating.  At no point during the period on appeal has flexion in the Veteran's left knee been limited to 30 degrees.  Flexion has also not been limited to 60 or 45 degrees, which correspond to a noncompensable or 10 percent rating respectively.  Alternatively, extension has not been limited by the right knee joint to five degrees or 10 degrees..  There is no evidence, objective or subjective, to show a decrease in range of motion of the right knee joint so as to limit flexion or extension so as to warrant a disability rating in excess of 10 percent.

C.  Right Knee Instability

A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  Evaluation of a knee disability under both of those DCs does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Under DC 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability is rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability is rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257.

In September 2016 the Veteran had a VA MRI of his right knee.  The impression provided by the VA radiologist included moderate-severe tricompartmental osteoarthritis which was noted to involve weight bearing tibiofemoral articulations.  In January 2017 VA treatment records the Veteran endorsed ongoing instability symptoms since his prior September 2016 visit associated with his right knee, stating "when it goes, it goes, and I'm on the ground."  The Veteran's July 2017 VA right knee joint examination confirmed instability of station and more movement than normal due to flail joints.  Objective joint stability testing was performed finding right knee instability of 1+ millimeters in anterior instability, posterior instability, medical instability, and lateral instability.

The Board finds that the Veteran is entitled to a separate rating for slight right knee instability effective September 26, 2016, the date of the MRI finding demonstrating arthritis in the Veteran's right knee.  

The rating schedule does not define the terms "slight" or "moderate" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6.  Clinicians' use of terminology such as "slight," although an element that the Board will consider is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

The Board finds that the objective evidence demonstrates that the Veteran's instability manifests at a slight level given the measurements included in the July 2017 VA examination.  The Board notes that the Veteran has regular use of a brace and cane but finds that the evidence has demonstrated that this is predominantly due to the symptoms of his muscle disability and not instability within the right knee joint.  

D.  Right Knee Effusion

Under DC 5258 dislocation of the semilunar cartilage with frequent locking, pain, and effusion warrants a 20 percent rating.  As a matter of law the Veteran's evaluations pursuant to DC 5257does not preclude a separate evaluation of a meniscal disability of the same knee under DC 5258.  Lyles v. Shulkin, No. 16-09994 (Vet. App. Nov. 29, 2017).

The September 2016 MRI of the Veteran's right knee indicated that both the medial and lateral meniscus were "concerning for a tear" and that the impressions taken away by the VA radiologist included "suspected undersurface tears involving lateral meniscus posterior horn and medial meniscus body, which is also extruded laterally."

The Veteran's January 2017 VA orthopedic treatment notes specifically contain the opinion that the Veteran had an effusion.  In the Veteran's July 2017 VA examination the examiner noted that the Veteran had a meniscal condition described as "frequent episodes of joint effusion. 

The Board finds that the objective evidence demonstrates that the Veteran has a documented meniscal disability, as of September 26, 2016 the date of the MRI, resulting in frequent episodes of joint effusion.  Therefore, pursuant to Lyles v. Shulkin, 29 Vet. App. 107 (2017) the Board finds that the Veteran is entitled to a separate 20 percent rating, effective September 26, 2016.  This represents the maximum rating available under DC 5258.  

II.  TDIU

The Veteran contends that his service-connected disabilities, particularly his service-connected right knee disability, rendered him unemployable.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

In addition to the right knee disability discussed here, service connection is in effect for a right knee scar and adjustment disorder.  Given the Board's above decisions the Veteran now meets the schedular requirements for a TDIU from September 16, 2016.  However, prior to September 16, 2016 the Veteran does not meet the schedular criteria prior to September 16, 2016 and therefore extraschedular analysis must be conducted for that period.

Notwithstanding the listed schedular criteria in 38 C.F.R. § 4.16(a), a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation and Pension Service (Director).  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Accordingly, in an April 2017 remand the Board ordered that the claim be forwarded to the Director for extraschedular consideration.  In December 2017, the Director determined that a TDIU on an extraschedular basis was not warranted. 

The Board may now review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The preponderance of the Veteran's medical evidence is clearly supportive of a finding that the Veteran would be incapable of obtaining any substantially gainful employment in a physical or labor capacity.  The Board notes that the Veteran has a twelfth grade education, no additional post-military training, and his entire work history is comprised of manual labor in the textile industry.  

Therefore, the question of entitlement to TDIU turns on the Veteran's ability to obtain substantially gainful employment in a sedentary capacity.  The medical evidence that supports the conclusion that the Veteran cannot obtain physical employment has consistently stated that the Veteran is not precluded from sedentary work.  Additionally, the Director's finding that the Veteran was not entitled to TDIU on an extraschedular basis was premised on the fact that it was the Veteran's criminal history and not his service-connected disabilities that were keeping him from obtaining sedentary based employment.  However, the Board finds that the combined impact of the Veteran's service-connected physical and mental disabilities do indeed render him unable to obtain substantially gainful sedentary employment.

The Veteran's service-connected adjustment disorder is characterized by symptoms manifesting with a mild effect on his attention and concentration abilities, and secondarily his memory retention and recall, which would be mildly and temporarily reduced when the symptoms associated with his depression begin to flare due to continued psychosocial strain and stress.  Additional mild difficulties with attention, concentration, and efficiency of information retrieval would also manifest due to the Veteran's sleep complaints with insomnia.  In July 2016 A VA Neuropsychologist found that these manifestations created a limited impact on the Veteran's occupational capacity but did not specifically comment on the Veteran's capacity for obtaining gainful employment in a sedentary environment.  However, in that same examiner's June 2015 opinion he provided that these symptoms at least as likely as not could cause a reduction in work efficiency and "less likely than not cause the inability to engage in various physician tasks or repetitive assembly line work (such as what he engaged in his past work history)."  The Board finds that this opinion regarding the impact of the Veteran's adjustment disorder supports a finding that the Veteran is essentially limited to the type of work he has previously engaged in.  As the evidence demonstrates that he is physically no longer able to perform this type of work the Board finds that he is entitled to a TDIU.  


ORDER

Entitlement to an evaluation of 30 percent, but no higher, for right leg muscle group XIV disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an evaluation of 10 percent, but no higher, for right knee post-operative residuals  is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate evaluation of 10 percent, but no higher, for right knee instability is grated, effective September 26, 2016, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate evaluation of 20 percent for right knee effusion is granted, effective September 26, 2016, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


